Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 1 of 8
                                           Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 2 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       SPACE DATA CORPORATION,                           Case No. 16-cv-03260-BLF
                                   9                     Plaintiff,
                                                                                             ORDER CONSTRUING CLAIMS IN
                                  10               v.                                        U.S. PATENT NOS. 6,628,941; 9,632,503;
                                                                                             9,643,706; 9,678,193
                                  11       ALPHABET INC., et al.,
                                                                                             [Re: ECF 250, 263, 267]
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Space Data Corporation     Space Data   brings this lawsuit against Defendant

                                  15   Alphabet Inc., Google LLC, and Loon LLC 1                                , alleging various claims

                                  16   including infringement of four of Space Data s patents directed to wireless communication

                                  17   technology using high-altitude balloons: U.S. Patent Nos. 6,628,941                        ;

                                  18   9,632,503                        ; 9,643,706                   ; and 9,678,193

                                  19                                             The Court held a tutorial on July 20, 2018 and

                                  20   a Markman hearing on July 27, 2018. The Court further allowed the parties to meet and confer to

                                  21   discuss whether they agreed on construction of certain terms and to submit supplemental briefing

                                  22   on one term. ECF 305. The parties submitted their supplemental briefing and Joint Letter Brief

                                  23   reporting their meet and confer. See

                                  24   Letter Br., ECF 318.

                                  25

                                  26
                                       1
                                  27       After the Markman hearing, the parties filed a stipulation stating that they agreed to allow Space

                                  28   ECF 340. Thereafter, Space Data filed the Fourth Amended Complaint adding Loon LLC as a
                                       defendant. ECF 344.
         Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 3 of 8



           C.    (determining/determine) a desired movement of the (target balloon/balloon)
 1              based on the determined locations of the one or more neighbor balloons relative to
                the determined location of the (target balloon                             )
 2

 3                              3

 4   (determining/determine) how      (determining/determine)         (determining/determine) how to
     to move the balloon based on     how to reposition the           move the (target balloon/balloon)
 5   its location relative to the     balloon based on its location   based on its location relative to
     locations of one or more         relative to the locations of    the locations of one or more
 6
     neighbor balloons to manage      one or more neighbor            neighbor balloons to manage a
 7   a fleet of balloons              balloons to achieve a           fleet of balloons
                                      desired formation of
 8                                    balloons
 9           The parties dispute the following phrase

10
                    determined locations of the one or more neighbor balloons relative
11                                                                (claim 1); and
12
                    determined locations of the one or more neighbor balloons relative
13                                                      (claim 17).
14           The two disputed phrases are identical except that claim 17 recites

15

16   phrases together as the parties have done in their briefs. Claim 1 is representative and recites:

17           1. A method comprising:
18           determining a location of a target balloon;
19           determining locations of one or more neighbor balloons relative to the determined location
             of the target balloon, wherein the target balloon comprises a communication system that is
20           operable for data communication with at least one of the one or more neighbor balloons;
21           determining a desired movement of the target balloon based on the determined
             locations of the one or more neighbor balloons relative to the determined location of
22           the target balloon, wherein the desired movement of the target balloon comprises a
             desired horizontal movement of the target balloon; and
23
             controlling the target balloon based on the desired movement of the target balloon, wherein
24           controlling the target balloon based on the desired movement of the target balloon
             comprises controlling an altitude of the target balloon based on the desired horizontal
25           movement of the target balloon.
26

27   3
      The parties have submitted revised proposed constructions to narrow the dispute of this term.
28   Joint Letter Br. 1
     briefs, it does not assess the originally proposed constructions set forth therein.
                                                        13
         Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 4 of 8




 1                         10:19 (emphasis added).

 2                                                                     arguments rely on the language in

 3                                                            . In 2015, Space Data initiated a PTO

 4   interference proceeding and asserted that the claims in Patent Application No. 14/328,331 (the

 5                                                                          See Summary Judgment

 6   Order, ECF 255. Google did not contest priority and

 7                                                      Id. As a result,

 8                              which contains the disputed phrases at issue.

 9

10                                                                                                   The Court

11   finds that Federal Circuit law provides guidance that it is proper to construe the disputed term in

12                                                                                     n point, in the context

13   of an interference proceeding, Federal Circuit law provides that the PTO and district court must

14   construe a claim with reference to the specification in which it appears not the one it was copied

15   from, for § 102 or § 103 challenges. Agilent Techs., Inc. v. Affymetrix, Inc., 567 F.3d 1366, 1375

16   (Fed. Cir. 2009); see also Koninklijke Philips Elecs. N.V. v. Cardiac Sci. Operating Co., 590 F.3d

17   1326, 1335 56 (Fed. Cir. 2010). It is only                      whether both parties have a right to

18   claim the same subject matter [(i.e., when written description for an interference count is

19   challenged)], the claim construction analysis properly occurs in the context of the specification

20   from which the claim[] [was]             Agilent, 567 F.3d at 1375. Here, the issue is not whether
                                                                                4
21   Space Data has the right to claim the subject matter                           and thus it is proper to

22   construe claims of                                                .

23   interference proceeding

24   patent. Thus, this Court may                                                   as part of the prosecution

25   history. During the hearing, Google admitted that

26   Hearing Tr. 53:25.

27

28   4
         That issue could have been presented to the PTAB during the interference proceeding.
                                                       14
                                        Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 5 of 8




                                   1          Against this backdrop, the Court turns to the parties revised constructions in their Joint

                                   2   Letter Brief which differ                                     reposition             to manage a

                                   3   fleet of balloons           to achieve a desired formation of balloons     Joint Letter Br. 1 2. Space

                                   4   Data proposes the former while Google suggests the latter.

                                   5          Space Data argues that its construction makes clear that the purpose of moving the target

                                   6

                                   7                                                                                                up (as

                                   8                                                                 Id. (citing Merriam-Webster.com,

                                   9   Merriam-Webster (Aug. 6, 2018)). According to Space Data, Google contends that

                                  10

                                  11                                     Id. at 1 2. Space Data asserts that claims 1 and 17 do not require

                                  12                                                   nguage improperly excludes dependent claims 7, 8,
Northern District of California
 United States District Court




                                  13

                                  14             See id.

                                  15   one                                                    Id.

                                  16          Google counters that

                                  17

                                  18   Letter Br. 2. According to

                                  19   spacing but must serve the purpose of maintaining a desired network topology. Id. (citing 678

                                  20   patent, Abstract, 7:48 55).                                                               that the

                                  21                                                                            See Responsive Br. 18.

                                  22   Google further argues that Space Data attempts to inject the concept of fleet management without

                                  23   any basis. Joint Letter Br. 2.

                                  24          The parties provide no

                                  25   construction. In the context of the claims, there is no meaningful difference between those words.

                                  26   Nevertheless, the Court finds that                                                        and less

                                  27   confuse

                                  28                           and thus there will be consistency between the claim limitations. The
                                                                                         15
      Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 6 of 8




 1

 2             Regarding the last limitatio

 3

 4   To the extent that Google asserts that claims 1 and 17 require moving the target balloon to achieve

 5   a rigid network topology, let alone an even spacing between the balloons, the Court rejects that

 6   assertion. As Space Data contends, the              nt discloses determining communication

 7   coverage gaps and                                                                              the

 8                                                                                                     11);

 9   see also                       9 (disclosing that weather data can be used to control the altitude of

10                                                                                                Space

11   Data also pointed this out during the interference proceedings. See Ex. 3 to Heaton Decl. 3, 8,

12   ECF 267-5. On the other hand, the specification does not disclose that those embodiments require

13   maintaining a specific network topology. As such,              s suggestion is improper as it limits the

14   embodiments disclosed in the specification. See Accent Packaging, Inc. v. Leggett & Platt, Inc.,

15   707 F.3d 1318, 1326 (Fed. Cir. 2013) ( [A] claim interpretation that excludes a preferred

16                                                                         ).

17                                                                                                   that the

18   balloons may be adjusted relative to another to maintain a desired network topology. As discussed

19

20                                                      nt discloses the goal to achieve a desired network

21

22   patent.

23

24                                   is appropriate.

25   it discloses controlling balloons in a constellation of airborne communications platforms. See,

26   e.g.                       14, 34:8 11.                                          -known term that

27                                                                                     Merriam-

28   Webster.com, Merriam-Webster (Aug. 6, 2018)).
                                                        16
                                           Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 7 of 8




                                   1                                                                      proposed construction.

                                   2         D.
                                   3                               5

                                   4   network of balloons in which      network of balloons in         network of balloons in which
                                       each balloon is operable to       which each balloon can         each balloon can receive data
                                   5   receive data directed to it and   receive data from and route    from and route data to other
                                       route data to other balloons,
                                       thereby permitting                data to other balloons,        balloons, thereby permitting
                                   6
                                       redundancy                        thereby permitting             redundancy
                                   7                                     redundancy

                                   8

                                   9   patent. Claim 17 is representative:

                                  10             17. A balloon, comprising:

                                  11             a communication system operable for data communication with one or more other balloons
                                                 in a mesh network of balloons; and
                                  12
Northern District of California




                                                 a controller coupled to the communication system, wherein the controller is configured to:
 United States District Court




                                  13
                                                        (a) determine the balloon's location;
                                  14
                                                        (b) determine locations of one or more neighbor balloons relative to the balloon's
                                  15                    determined location, wherein the one or more neighbor balloons are in the mesh
                                                        network of balloons; and
                                  16
                                                        (c) determine a desired movement of the balloon based on the determined locations
                                  17                    of the one or more neighbor balloons relative to the balloon's determined location,
                                                        wherein the desired movement of the balloon comprises a desired horizontal
                                  18                    movement of the balloon; and

                                  19                    (d) control the target balloon based on the desired movement of the target balloon
                                                        by controlling an altitude of the target balloon based on the desired horizontal
                                  20                    movement of the target balloon.

                                  21                   52:5 25 (emphasis added).

                                  22             The                                                                       The differences

                                  23   between the proposed constructions are two-

                                  24

                                  25   latter.

                                  26

                                  27   5
                                        The parties have submitted revised proposed constructions to narrow the dispute of this term.
                                  28   Joint Letter Br. 2
                                       briefs, it does not assess the originally proposed constructions set forth therein.
                                                                                          17
      Case 5:16-cv-03260-BLF Document 452-12 Filed 02/15/19 Page 8 of 8



                                                             Instruments, 134 S. Ct. 2120 (2014).
 1

 2                                                           (Claim 7 depends from claim 2, which
                                                             further depends on independent claim 1
 3                                                           which is invalid for indefiniteness)
       determining/determine) a desired movement of          (determining/determine) how to move the
 4   the target balloon based on the determined              (target balloon/balloon) based on its
     locations of the one or more neighbor balloons          location relative to the locations of one or
 5
     relative to the determined location of the target       more neighbor balloons to manage a fleet
 6   (balloon                                                of balloons

 7
                                                             network of balloons in which each balloon
 8                                                           can receive data from and route data to
                                                             other balloons, thereby permitting
 9
                                                             redundancy
10                                                           Indefinite: lack of antecedent basis
     coordinates tracking system comprises a GPS
11

12   claim 29)
13                                                           Indefinite: lack of antecedent basis
     taking into account the wind currents to prevent
14   the airborne platform from becoming an                  (Claim 28 depends from independent
     uncontrolled lighter-than-air airborne platform         claim 20 which is invalid for
15                                                           indefiniteness)
16
             The Court also adopts the following constructions that the parties agreed in their
17
     stipulation:
18

19    Term                                                   Agreed Construction

20     free floating                                         plain meaning

21         patent: claims 1, 2, 7, 17, 27, 40, 49, 52,
      and 67;
22
       without any longitudinal and latitudinal control      without any horizontal control other than
23                                                           adjusting altitude to catch and drift with
                    : claims 1, 52, and 67)                  different wind patterns
24

25           IT IS SO ORDERED.
26   Dated: September 6, 2018
27                                                       ______________________________________
                                                         BETH LABSON FREEMAN
28
                                                         United States District Judge
                                                         26
